This proceeding is based upon the petition of John B. Wright as administrator of the estate of Carl A. Rotter, deceased, in which petition the administrator prayed for a citation directed to Rachel Austin as administratrix of the estate of John Edward Austin, deceased, requiring her to show cause why she should not surrender to the petitioner a certain certificate representing 800 shares of the common stock of O.K. Garage  Repair Shop, Inc. Mrs. Austin filed her answer to the petition and the matter proceeded regularly to trial, the superior court, on October 6, 1927, entering its order and decree adjudging that the estate of Carl A. Rotter, deceased, was the owner of the certificate of stock referred to, subject to certain rights on the part of the estate of John Edward Austin, deceased, the nature and extent of which the court did *Page 286 
not adjudicate. From this order and decree, Rachel Austin, as administratrix of the estate of John Edward Austin, deceased, has appealed to this court.
[1] Respondent moves to strike the statement of facts filed by appellant. The decree appealed from bears date October 6, 1927; the statement of facts was filed in the office of the clerk of the superior court January 7, 1928, more than ninety days from the date of the entry of the decree. Under repeated rulings of this court, where no proposed bill of exceptions or statement of facts is filed in the office of the clerk of the superior court within ninety days from the entry of the judgment or order from which an appeal is taken, a proposed bill of exceptions or statement of facts, filed subsequently to the expiration of such ninety-day period, will, on motion, be stricken from the record. Respondent's motion to strike the statement of facts herein will be granted. American Fuel Co. v. Benton, 98 Wash. 26,167 P. 346; Universal Motor Co. v. McGeorge, 104 Wash. 344,176 P. 331.
[2] The decree sought to be reviewed here contains certain recitals of fact which are ample to sustain it. There being no statement of facts to which we can refer, we must assume that the evidence introduced at the hearing supports the decree as entered. Huston v. Murrell, 142 Wash. 404, 253 P. 451.
Decree affirmed.
FULLERTON, C.J., MAIN, ASKREN, and HOLCOMB, JJ., concur. *Page 287